Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23-25 recites the limitation "the apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 16 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2012/0034515).
Regarding claim 1, Kang discloses an electrolyte for use in an energy storage apparatus, comprising: 
a metal halide-based electrolytic solution (see paragraph 24 which discloses an electrolyte comprising zinc chloride in solution) arranged to electrically connect a cathode and an anode of the energy storage apparatus during an operation of charging and discharging cycle (such is the case in rechargeable batteries disclosed in Kang); 
wherein the electrolytic solution includes a first metal halide (zinc chloride) arranged to prevent a dissolution of the cathode and/or a formation of dendrites on the anode during the operation of charging and discharging cycle, thereby maintaining cyclic stability of the energy storage apparatus (the italicized portion is directed toward a method of operating the claimed cathode/anode/electrode of the energy storage apparatus and does not further limit the claimed electrolyte). 
Regarding the italicized limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 16, Kang further discloses an energy storage apparatus, comprising: 
an anode and a cathode (as described in the abstract); 
an electrolyte comprising a metal halide-based electrolytic solution (see paragraph 24 which discloses a zinc chloride solution as the electrolyte) disposed between the anode and the cathode (as is ); 
a metal halide-based electrolytic solution (see paragraph 24 which discloses an electrolyte comprising zinc chloride in solution) arranged to electrically connect a cathode and an anode of the energy storage apparatus during an operation of charging and discharging cycle (such is the case in rechargeable batteries disclosed in Kang); 
wherein the electrolytic solution includes a first metal halide (zinc chloride) arranged to prevent a dissolution of the cathode and/or a formation of dendrites on the anode during the operation of charging and discharging cycle, thereby maintaining cyclic stability of the energy storage apparatus (the italicized portion is directed toward a method of operating the claimed cathode/anode/electrode of the energy storage apparatus and does not further limit the claimed electrolyte). 
Regarding the italicized limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 2, Kang further discloses the first metal halide is arranged to interact with the cathode and/or the anode during the operation of charging cycle (the electrolyte of Kang interacts with the anode and the cathode, as described in paragraph 17 which discloses the zinc ions will be transported through the electrolyte from the anode to the cathode during discharge). 
Regarding the italicized limitations recited in claim 2 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 3, Kang further discloses wherein halide ions of the first metal halide are inserted into a material structure of the cathode, causing the material structure of the cathode to undergo a phase transition (Kang does teach this, see paragraph 17 which discloses Zn ions are inserted into the cathode). 
Regarding the italicized limitations recited in claim 3 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 4 and 5, the limitation “the halide ions form ionic bonds with the material structure of the cathode such that the material structure of the cathode forms a second metal halide during the phase transition” is directed toward an method of operating the claimed apparatus and does not claim any additional structure to the claimed electrolyte. 
Regarding the italicized limitations recited in claim 4 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 25, Kang further discloses the apparatus is a rechargeable battery. 

Claim(s) 1-20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (JP58-140971A with references made to the machine translation).
Regarding claim 1, Ito discloses an electrolyte for use in an energy storage apparatus, comprising: 
a metal halide-based electrolytic solution (see overview on page 2 which discloses zinc chloride as the electrolyte of the battery) arranged to electrically connect a cathode and an anode of the energy storage apparatus during an operation of charging and discharging cycle (such is the case in rechargeable batteries disclosed in Ito); 
wherein the electrolytic solution includes a first metal halide (zinc chloride, see overview on page 2) arranged to prevent a dissolution of the cathode and/or a formation of dendrites on the anode during the operation of charging and discharging cycle, thereby maintaining cyclic stability of the energy storage apparatus apparatus (the italicized portion is directed toward a method of operating the claimed cathode/anode/electrode of the energy storage apparatus and does not further limit the claimed electrolyte.  It is also noted that the claimed electrolyte/anode/cathode are the same as those of Ito which is a zinc electrode, silver containing cathode and a zinc chloride electrolyte). 
Regarding the italicized limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, Ito further discloses an energy storage apparatus, comprising: 
an anode (2) and a cathode (4, see Drawing 1); 
an electrolyte (within separator 2, see overview on page 3) comprising a metal halide-based electrolytic solution (see overview on page 2 which discloses a zinc chloride solution as the electrolyte) disposed between the anode and the cathode (as depicted in Drawing 1); 
wherein the electrolytic solution including a first metal halide arranged to prevent dissolution of the cathode and/or a formation of a dendritic structure on the anode during an operation of charging and discharging cycle, thereby maintaining cyclic stability of the energy storage apparatus (the italicized portion is directed toward a method of operating the claimed cathode/anode/electrode of the energy storage apparatus and does not further limit the claimed electrolyte.  It is also noted that the claimed electrolyte/anode/cathode are the same as those of Ito which is a zinc electrode, silver containing cathode and a zinc chloride electrolyte). 
Regarding the italicized limitations recited in claim 16 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Ito further discloses the first metal halide is arranged to interact with the cathode and/or the anode during the operation of charging cycle (the electrolyte of Ito interacts with the anode and the cathode as illustrated in Drawing 1 which illustrates the separator/electrolyte 3 in contact with the anode 2 and cathode 4). 
Regarding the italicized limitations recited in claim 2 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 3 and 19, Ito further discloses wherein halide ions of the first metal halide are inserted into a material structure of the cathode, causing the material structure of the cathode to undergo a phase transition (Ito teaches the presence of silver in the cathode along with zinc chloride as the electrolyte, as discussed above, which will result in the formation of AgCl in the cathode according to Applicants instant specification, see paragraph 115 of the instantly published application). 
Regarding the italicized limitations recited in claim 3 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 4, 5 and 7, the limitation “the halide ions form ionic bonds with the material structure of the cathode such that the material structure of the cathode forms a second metal halide during the phase transition” is directed toward an method of operating the claimed apparatus and does not claim any additional structure to the claimed electrolyte (as mentioned above in the rejection of claim 3, the second metal halide formed is AgCl which is water insoluble). 
Regarding the italicized limitations recited in claim 4 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 6 and 17, Ito further discloses the cathode includes silver (as mentioned in the overview on page 2). 
Regarding claims 8, 9 and 20, Ito further discloses the first metal halide includes zinc halide (such as zinc chloride, as disclosed in the overview on page 2). 
Regarding claims 10 and 22, the limitation “the halide ions of the first metal halide are inserted into a material structure of the anode, causing the material structure of the anode to form a third metal halide.” is directed toward an method of operating the claimed apparatus and does not claim any additional structure to the claimed electrolyte (it is noted that the anode (zinc), the cathode (silver) and the electrolyte (zinc chloride) are the same as the claimed instant invention). 
Regarding the italicized limitations recited in claim 11 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 11, the limitation “the halide ions of the first metal halide form ionic bonds with the material structure of the anode so as to form the third metal halide”, is directed toward an method of operating the claimed apparatus and does not claim any additional structure to the claimed electrolyte (it is noted that the anode (zinc), the cathode (silver) and the electrolyte (zinc chloride) are the same as the claimed instant invention). 
Regarding the italicized limitations recited in claim 11 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 12, the limitation “wherein the formed third metal halide causes the material structure of the anode to have a porous structure with a smooth surface.”, is directed toward an method of operating the claimed apparatus and does not claim any additional structure to the claimed electrolyte (it is noted that the anode (zinc), the cathode (silver) and the electrolyte (zinc chloride) are the same as the claimed instant invention and operation in a similar fashion will result in the same features in Ito). 
Regarding the italicized limitations recited in claim 12 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, the limitation “wherein the porous structure provides an increased surface area facilitating an anodic reaction during the operation of charging cycle” this limitation is directed to the result of how the claimed electrolyte is operated and does not further limit the claimed electrolyte (it is noted that the anode (zinc), the cathode (silver) and the electrolyte (zinc chloride) are the same as the claimed instant invention and operation in a similar fashion will result in the same features in Ito). 
Regarding the italicized limitations recited in claim 13 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 14 and 18, Ito further discloses the anode includes zinc (as mentioned in the overview on page 2). 
Regarding claim 15, the limitation “the third metal halide includes zinc halide” does not further limit the claimed electrolyte.  As claimed, the third metal halide is a result of operational changes to the claimed electrolyte and does not further limit the claimed electrolyte.  
Regarding the italicized limitations recited in claim 15 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claims 23 and 24, which claim limitations regarding the performance of the claimed energy storage apparatus, it is noted that the claimed structure is identical to that of Ito, and therefore, similar performance metrics are assumed.  Ito, like the instant invention, teaches a silver containing cathode, a zinc chloride electrolyte and a zinc anode.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2012/0034515).
Regarding claim 21, Kang teaches a zinc chloride electrolyte and discloses that the pH of said electrolyte is between 4 and 7 (paragraph 24) which is indicative of the concentration of the zinc chloride solution.  This pH range corresponds to a concentration/molarity range that overlaps the claimed range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725